DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informality: page 7, paragraph [0020], line 3, “K” should be written as “3K”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
Claim 4 depends on a cancelled claim 3.  
Amended claim 7 is identical to amended claim 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the middle position" (both occurrences) in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is also considered to be indefinite because it is unclear whether or not “the middle position” (line 24) is the “a middle position” (lines 29-30).
Claim 6 is considered to be indefinite because there is no proper antecedent basis for “the middle position” (line 8).
Claim 7 is considered to be indefinite because there is no proper antecedent basis for “the middle position” (line 8).
Claim 10 is considered to be indefinite because it discloses “a third cam” without disclosing “a first cam and a second cam”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al. (US Pat. Pub. No. US 2020/0150580 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Matsumoto et al. discloses an image forming apparatus 10 comprising: a toner container 3 configured to be attached to an attachment position set in an apparatus main body 11 (Fig. 1); a support member 61 configured to support the toner container 3 so that the toner container 3 can be moved between the attachment position and a 
Regarding claim 4, Matsumoto et al. discloses wherein the first pressing portion 660 is a first cam that is provided in the lock member 65, and converts a pressing force that is received when the lock member 65 is moved by the lock removing portion 120 from the lock position toward the removal position, into a force that biases the toner container 3 toward the detachment position (Figs. 12-15).
Regarding claims 6 and 7, Matsumoto et al. discloses wherein the second pressing portion 659 is a second cam that is provided in the lock member 65, and converts the biasing force of the elastic member 68 that is received after the toner container 3 reaches the middle position, into a force that biases the toner container 3 toward the detachment position (Figs. 12-15).
Regarding claim 13, Matsumoto et al. discloses wherein the toner container 3 includes an exterior member 77 that constitutes an exterior of the first surface in a state where the toner container 3 is disposed at the attachment position (Figs. 1, 3 and 6).
Allowable Subject Matter
Claims 8-9 and 11-12 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 8 is allowable over the prior art of record because the prior art of record .
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuma et al. (US Pat. Pub. No. US 2017/0123343 A1) discloses an image forming apparatus comprising: a toner container configured to be attached to an attachment position set in an apparatus main body; and a support member.
Mimura et al. (US Pat. Pub. No. US 2017/0235273 A1) discloses an image forming apparatus comprising: a toner container configured to be attached to an attachment position set in an apparatus main body; a support member; and a lock member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
October 20, 2021